Citation Nr: 0523747	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to service connection for a disability 
claimed as arthritis of all joints.

3.  Entitlement to an increased rating for bilateral pes 
planus with bilateral metatarsalgia, moderately severe heel 
pain, tenderness under the metatarsal heads with history of 
chip fracture of the left cuboid bone (bilateral foot 
disability), currently rated as 30 percent disabling.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The issues of an increased rating 
for bilateral pes planus, service connection for bilateral 
hammertoes, and service connection for arthritis of all 
joints, were remanded to the RO in March 2001 for further 
development. 

After the RO returned the case to the Board, in a October 
2002 decision, the Board noted that these issues would 
require additional development and deferred them while the 
Board itself undertook the necessary case development 
pursuant to 38 C.F.R. § 19.9(a)(2).  

This case was remanded in September 2003.  During this 
period, the veteran perfected an appeal for entitlement to a 
TDIU.  The case has been returned to the Board for review.  

A VA examiner in May 2003 indicated that the veteran's left 
ankle arthritis may be related to his service-connected 
bilateral foot disability.  This is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran does not have a current disability diagnosed 
as arthritis of all joints or systemic arthritis.

2.  The veteran does not currently have hammertoes.

3.  The veteran's service-connected bilateral foot disability 
is not shown to be productive of a disability picture 
reflective of more than pain on use with intermittent 
callosities; a disability picture consistent with marked 
contraction of plantar fascia with dropped forefoot and 
marked varus deformity is not demonstrated.

4.  The veteran's service-connected disabilities include 
lumbosacral strain, rated as 60 percent disabling, and a 
bilateral foot disability, rated as 30 percent disabling; the 
combined rating is 70 percent.

5.  The veteran has a high school degree and is employed as a 
cook.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A chronic disability claimed as arthritis of all joints 
was not incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Hammertoes were not incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71A, Diagnostic Code 5278 (2004).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001, November 2002, February 2003 and April 2003.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The letters 
advised the veteran what information and evidence was needed 
to substantiate the claims.  The letters also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claims and enough information for the RO to request records 
from the sources identified by the veteran.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records and records from other 
Federal agencies.

Additionally, a supplemental statement of the case in March 
2005 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records contain no complaints, findings, or 
diagnoses of hammertoes or arthritis.  Based on inservice 
treatment and VA examination, service connection was granted 
for the bilateral foot disability in an April 1992 rating 
action.  A 30 percent evaluation was granted effective from 
January 1992.  This rating has been in effect since that 
time.  

Service connection was denied for a skeletal system 
disability in September 1995.  

VA outpatient records dated in April and May 1994 show that 
the veteran complained of general pain.  A physician noted 
that the examination remained normal and essentially 
unchanged from a year earlier.  There was no evidence of 
effusion or swelling involving the joints.  The diagnosis was 
myofascial pain syndrome.  Magnetic resonance imaging (MRI) 
and X-rays of the cervical and lumbar segments of the spine 
were normal.  Myelogram and computerized tomography (CT) 
scans of the lumbar area were also normal.  A May 1994 
rheumatology consultation report indicated that the 
examination was within normal limits.  VA outpatient records 
dated in December 1997 noted that he was taking Tylenol and 
Ibuprofen for his pain complaints.  It was noted that 
rheumatology workups had failed to reveal any objective 
findings.  

VA outpatient records dated between 1998 and 2001 show that 
the veteran was treated on occasion for foot and multiple 
joint pain.  In March 1998, the veteran was seen for 
complaints of sharp, constant and severe low back pain "in 
various spots."  An examination revealed that he was able to 
forward flex to 90 degrees "and no further."  The diagnosis 
was low back pain and the examiner recommended that the 
veteran continue treating the condition with Tylenol and 
consider getting "injections" from the pain clinic.  
Subsequent entries reflect that the veteran was thereafter 
treated on numerous occasions for various complaints related 
to his low back condition, including muscle spasm.  In 
addition, these entries indicate that the veteran was 
treating this condition with NSAIDs (nonsteroidal anti-
inflammatory drugs), but that he has since ceased doing so 
because of secondary gastrointestinal problems.  In June 
2001, calluses were noted on the left foot

VA examinations were conducted in September 1998.  On VA 
orthopedic examination in September 1998 the veteran 
complained of having constant, chronic, and non-radicular low 
back pain, which he stated, was relieved by rest.  He 
reported that it was aggravated by walking and that he 
treated the disability with Tylenol and Feldene.  He 
indicated that he missed 20 to 25 days of work due to various 
musculoskeletal ailments.  The examination revealed that the 
veteran's sensation to pinprick and light touch was intact in 
the right lower extremity, but that it was decreased over the 
L3-L4-L5-S1 distribution in the left lower extremity.  
Straight leg raising was negative bilaterally.  Strength was 
normal in the right lower extremity but 3-4/5 in the left 
lower extremity and there was no evidence of any muscle 
atrophy in the lower extremities.  Lumbar spine motion was 
"somewhat decreased" due to pain.  He added that there was 
pain on palpation over the L3-L4-L5-S1 vertebrae of the 
lumbosacral spine, with no evidence of muscle spasm or 
fasciculation in the paraspinal muscles.  Deep tendon 
reflexes were present and equal in the lower extremities and 
his gait was normal.  X-ray study was not conducted and the 
examiner diagnosed the veteran as having low back pain, with 
decreased sensation and strength in the left lower extremity, 
and indicated that a herniated disc should be ruled out.

In regard to his feet, his gait was slow but otherwise 
normal.  He did not use any assistive device.  There was 
strong evidence of pes planus with pain on palpation of the 
plantar fascia, bilaterally.  There was no evidence of edema, 
erythema, focal neuromuscular deficits, or any deformities of 
the feet.  The pertinent diagnosis was pain in the feet due 
to pes planus and probably plantar fasciitis secondary to pes 
planus.

A VA examination was conducted in July 2001.  The veteran 
complained of constant bilateral foot pain that was 
exacerbated on walking.  His gait was nonantalgic.  There was 
tenderness to palpation over the plantar fascia.  His pes 
planus appeared to be passively correctable and negative too-
many toes sign.  There was normal varus movement of his hind 
foot with single toe raise.  He was able to stand on his toes 
as well as his heels.  He had normal mid and hind foot motion 
with mild tenderness to palpation of the midfoot.  There was 
normal range of motion for all toe joints with no evidence of 
hammering of the toes.  There was no marked contractures of 
his feet or any painful callosities.  X-rays of the feet were 
negative.  The diagnosis included bilateral foot pain.  

The examination also disclosed that the veteran had 
significant tenderness to palpation on the lower aspect of 
his lumbar and upper sacral spine.  Range of motion studies 
revealed that he had forward flexion to 70 degrees, backward 
extension to 15 degrees, and lateral bending to the right to 
30 degrees and to the left to 10 degrees.  The physician 
added that the veteran had "significant pain with obvious 
wincing with any palpation" of his lower lumbar spine, as 
well as at the extremes of motion.  Straight leg raising 
testing was positive on the left side but negative on the 
right.  Strength was normal in the right lower extremity but 
decreased to 4/5 in the left lower extremity.  He fatigued 
quickly with muscle testing due to low back pain.  He had a 
fairly normal gait.  There was a loss of lumbar lordosis 
secondary to muscle spasm, as well as tenderness to palpation 
in his paraspinal muscles, but no obvious fasciculations.

X-ray study showed mild annular bulging at the L4-L5 and the 
L5-S1 levels and the physician diagnosed the veteran as 
having lumbar pain with tenderness to palpation over the 
lower lumbar elements with decreased forward flexion, as well 
as decreased side bending and evidence of muscle spasm in the 
paravertebral muscles and decreased strength in the left 
lower extremity.  The examiner added that the major muscle 
group in the proximal leg was most likely secondary to pain, 
but that the decrease in his left extensor hallucis longus 
was due to nerve impingement of the L5 nerve root.  There was 
decreased sensation in his left lower extremity that was 
consistent with possible nerve impingement of the L4 
distribution.  The physician explained that these findings 
were consistent with likely moderate degenerative changes in 
the lumbar spine, as well as a possible impingement due to 
disc herniation.  X-rays of the right shoulder noted 
degenerative changes. 

In addition, in a January 2002 addendum, the July 2001 
physician opined that, based on the veteran's history and the 
physical examination he performed, the veteran's low back 
degenerative joint disease was related to his military 
service.  The examiner also noted that the veteran had right 
shoulder adhesive capsulitis, impingement syndrome with 
possible acromioclavicular degenerative changes.  The 
examiner noted that the veteran indicated that this resulted 
subsequent to an automobile accident and was unrelated to 
military service.  Further, there was no evidence of left hip 
pathology.  

A VA examination was conducted in October 2001, mainly for 
the multiple joint complaints including the right shoulder 
and hip complaints.  The diagnosis was right shoulder 
impingement syndrome.  This examiner also indicated that the 
veteran continued to complain of left hip pathology but did 
not offer a diagnosis in that regard.  

The Board in October 2002 increased the rating for 
lumbosacral strain to 60 percent disabling, which was 
effectuated in an October 2002 rating action, effective in 
March 1998.  

A VA examination was conducted in February 2003.  The veteran 
reported that he was a cook for 25 years and was currently 
unemployed.  He complained of low back pain with 
radiculopathy and bilateral foot pain.  On examination there 
was very slight tenderness to palpation on the posterior 
tibial tendon and cuboid on the left.  There was very mild 
pes planus deformity.  There was no abnormal alignment of the 
hindfoot or the forefoot, with or without weightbearing.  His 
arch reconstituted and his heels swung nicely into varus with 
toe raise.  He had full range of motion of the ankles.  He 
had 5/5 strength bilaterally in the feet and ankles.  He had 
normal sensation throughout all distributions.  There was no 
swelling or callosities.  He walked with an antalgic gait.  
He wore a hinged APO on the left foot.  X-rays of the right 
foot demonstrated minimal loss of the plantar arch but no 
degenerative changes.  X-rays of the left foot demonstrated 
minimal loss of the plantar arch with mild degenerative 
changes along the dorsum of the midfoot at the Lisfranc 
joint.  In reporting the diagnostic assessment, the examiner 
noted very mild bilateral pes planus deformity.  The examiner 
noted that the veteran problems with pain were more than 
likely secondary to his low back problems.  

The record contains VA outpatient records that date between 
2002 and 2003 which reflect treatment for a variety of 
disabilities.  The diagnoses included lumbosacral neuritis, 
degenerative joint disease of the cervical spine, 
metatarsalgia,  chronic low back pain, right shoulder 
impingement syndrome, pes planus, and Achilles tendonitis.  A 
March 2003, MRI of the left ankle showed mild degenerative 
joint changes with small joint effusion and edema within the 
fat anterior to the distal portion of the Achilles tendon.  

The record contains private clinical records that date 
between 1992 and 2003 that show treatment for his back and 
foot problems.  A bill from this private physician dated in 
January 1998 reflects that the veteran was treated for 
Morton's neuroma, acquired hammertoe, and foot pain.  In 
December 2002, the veteran reported bilateral foot and back 
pain.  On examination, there was decreased vibration 
sensation in L4, L5, and S1 dermatomes.  There was decreased 
pinprick and light touch sensation on the left side.  Muscle 
strength was 4/5 in all muscle groups.  Inspection and 
palpation of the bones, joints, and muscles demonstrated 
abduction bilaterally with the left being greater than the 
right.  Medial bulge to the navicular and medial arch was 
noted bilaterally, the left greater than the right.  
Abduction with flattening of the arch was present on weight 
bearing.  Eversion of the calcaneus was present on weight-
bearing.  Pain was noted at the distal insertion of the 
posterior tibial tendon.  The plantar fascia and insertion to 
the calcaneus was uncomfortable.  Acute inflammation was 
absent.  The diagnoses included flat feet with possible 
posterior tibial tendon damage.  The examiner suggested MRI 
of the left foot.  In April 2003, pain was noted on palpation 
and on range of motion study of the left proximal foot and 
ankle.  A low arch, flat foot was present with hammertoes.  
The diagnoses included hammertoes, flat feet, degenerative 
ankle problems, and joint effusion.  In September 2003, the 
examiner noted that the veteran required periodic evaluation 
of his feet.  He had chronic flat feet and posterior 
tendinitis.  It was noted that the veteran discontinued 
working in December 2002 due to bilateral foot disability.  

A VA examination was conducted in May 2003.  The veteran 
reported that he was a crewman but could not climb any longer 
and had been unable to work.  He used a rolling walker.  On 
the motor examination he had 5/5 gastrocnemius, hamstrings, 
and quadriceps, bilaterally.  He had 2+ deep tendon reflexes 
in the ankles and knees.  There was no clonus, bilaterally.  
There was a negative leg raise.  He wore an AFO on the left 
foot.  On the right foot, he had an intact medial arch with 
no significant varus or valgus deformity of the hindfoot.  He 
used his medial arch.  He had his claw toes reduced.  His 
hindfoot went into valgus.  The veteran's hindfoot internally 
rotated into varus and there was reconstitution of his arch 
on toe raise.  The veteran was slightly hypersensitive on the 
plantar aspect of the foot.  There were no significant 
plantar callosities.  There was tenderness to palpation along 
the metatarsal heads of the second and third toes.  There was 
approximately 5 degrees of ankle valgus.  Examination of the 
left foot disclosed a claw foot deformity of the lesser toes 
with no hallux valgus deformity.  He had normal variation of 
the hindfoot when not unloaded.  He had a good medial column 
and good medial arch unloaded.  When loaded, his claw toes 
were reduced.  He did not lose his arch and his hindfoot fell 
into valgus.  It was reconstituted with internal rotation of 
the hindfoot into varus.  He had good medial arch on toe 
raise.  The veteran had dysesthesia on the plantar aspect of 
his foot.  There were no specific callosities.  There was 
some mild tenderness to palpation of the metatarsal head of 
the second and third toes with approximately 5 degrees of 
ankle valgus.  

In reporting the diagnostic assessment, the examiner noted 
that the veteran's deformity resulted from extensor and 
flexor imbalance, his flat foot deformity, and the fact that 
he did not reduce completely on standing.  This was 
considered braceable and correctable.  The examiner also 
pointed out that the veteran's ankle disability may be 
exacerbated by his flexible flat foot deformity.  He 
recommended bilateral UCBL and an EMG study.  He could find 
no specific correlation between the chip fracture or any 
contractions of the plantar fascia with any of his foot 
deformities, as the veteran appeared to have no significant 
contractures of the plantar fascia.

A VA examination was conducted on June 18, 2003.  He had full 
range of motion of 20 degrees of dorsiflexion and 50 degrees 
of plantar flexion without any pain or crepitus.  He had 5/5 
strength of ankle dorsiflexion and plantar flexion.  There 
was very mild flat foot deformity.  There was some slight 
tenderness to palpation of the posterior tibial tendon on 
bilaterally.  There was no abnormal pronation of either foot, 
hammertoes, extreme tenderness on the plantar surfaces, spasm 
or displacement of the Achilles tendon.  There was normal 
blood flow to the feet.  The examiner commented that he did 
not think that the veteran had arthritis of either ankle.  
There was no marked and/or displacement or severe spasm of 
the tendo-Achilles on manipulation.  

A VA examination was conducted on June 25, 2003.  The veteran 
reported his medical history and symptoms that included low 
back pain and left leg weakness.  The examiner noted that a 
MRI was conducted in March 2003 which demonstrated thickening 
of the ligamentum flavum that caused mild spinal stenosis at 
the L4-L5 level with a mild central disk protrusion at the 
T11-12 region.  Examination demonstrated no muscle atrophy in 
the left foot.  He had 5/5 strength in the extensor hallucis 
longus and tibialis anterior muscles.  The evertors and 
inverters were fully strong.  There was no reflex abnormality 
at the knee or ankle of either leg.  His gait was normal but 
he used a cane in his left hand and supported himself when 
the left foot was down.  There was no abnormality on the 
neurological examination.  He had claw foot.  The diagnosis 
was chronic low back pain with no evidence of peripheral 
neuropathy or radiculopathy.  

A VA examination was conducted in April 2004.  The veteran 
reported his medical history.  The examiner noted that the 
neurological examination was functional.  He noted that the 
veteran had good upward movements of the feet with no flexion 
movements of the feet.  He had bilateral straight leg raising 
sign at 60 degrees; however, the examiner considered that 
this was functional.  The examiner found no evidence of 
neurological dysfunction.  The examiner noted that MRI and 
CAT scan of the lumbar was normal.  Further EMG nerve 
conduction velocities of the lower extremities were normal.  

A VA examination was conducted in March 2005.  The veteran 
reported his medical history and symptoms.  His symptoms 
included bilateral posterior heel and metatarsal pain.  He 
reported that he had resumed working as a cook 2 months 
previously.  On examination of the feet there were no 
calluses or edema.  His toes appeared normal.  The tibial and 
dorsalis pedis pulses were intact bilaterally.  He did not 
have any restricted motion.  This, however caused left ankle 
pain.  There was diffuse tenderness about the left ankle.  
There were no signs of any abnormal weight bearing.  The 
extensor digitorum brevis muscle was palpable but there was 
slightly decreased bulk.  His medial and longitudinal arches 
were normal to shallow in the nonweight bearing position.  
Upon weight bearing they were decreased but did not 
disappear.  There were no bunions or bunionette.  On the 
bilateral heel raise test there was no inversion on the left 
and slight inversion on the right.  The range of motion study 
of the ankles revealed that he could plantar flex the right 
ankle 50 degrees and 35 degrees on the left.  He could 
dorsiflex 6 degrees on the right and 4 degrees on the left.  
He could achieve 25 degrees of inversion of both subtalar 
joints and 15 degrees of eversion bilaterally.  These were 
performed without pain.  The pertinent diagnosis was mild 
bilateral pes planus due to posterior tibial tendon 
dysfunction.  The examiner commented the veteran could work 
his usual occupation but would need to be off his feet for 15 
minutes every 2 hours.  The examiner also suggested that he 
could choose a line of work that did not require prolonged 
standing or walking.  



Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Board notes that a layperson is not competent to give a 
medical opinion or actual diagnosis; however, the veteran's 
statements describing the symptoms of a disability and an 
inservice event are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for a disability claimed as arthritis of 
all joints

In regard to the disability claimed as arthritis of all 
joints, the record does not support a conclusion that the 
veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The veteran has provided no medical evidence to show a 
current diagnosis that is considered arthritis of all joints, 
or a generalized or systemic arthritis condition.  The 
veteran has not provided any medical documentation listing 
diagnoses described as arthritis of all joints.  As noted 
above VA rheumatology studies were conducted in 1994, which 
were negative.  Moreover, despite the veteran's continuing 
complaints such disability has not been diagnosed on numerous 
VA examination conducted since then.  Localized degenerative 
changes have been noted in the cervical and lumbar spine, 
right shoulder, and left ankle.  But none of these were noted 
until many years after service.  (The arthritis of the lumbar 
spine has been considered in rating that service-connected 
disability, currently 60 percent.)

Further, the medical evidence of record does not include any 
medical statements or opinions that relate a generalized 
arthritis disability to military service.  The only evidence 
of record that suggests the existence of and/or a causal 
relationship between the veteran's claimed disability and 
service is the veteran's statements.  However, his lay 
assertions are of little probative value and do not serve to 
establish service connection.  See Espiritu.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a disability 
claimed as arthritis of all the joints.

Service connection for hammertoes

For the similar reasons outlined above, the Board does not 
find that service connection is warranted for hammertoes.  In 
this case, a private physician diagnosed hammertoes in April 
2003.  However, this is outweighed by VA examinations 
conducted after that report.  He has undergone at least 4 VA 
examinations since April 2003 and there has not been a 
diagnosis of hammertoes.  Moreover, in June 2003, a VA 
examiner specifically noted the absence of hammertoes.  The 
Board places great weight on the report of the VA physicians' 
diagnoses, due to the thorough review of the appellant's 
medical history, their discussion of the veteran's symptoms, 
and their expertise.  See Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

The Board finds that the veteran does not currently have 
hammertoes.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the preponderance of the 
evidence is against the claim for service connection for 
hammertoes, and the claim is denied.  

An increased rating for the bilateral foot disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.

When the RO denied entitlement to an increased rating, the 
bilateral foot disability was rated as claw foot under 
Diagnostic Code 5278.  38 C.F.R. § 4.20.  

Except for Diagnostic Code 5276 for acquired flatfoot, and 
Diagnostic Code 5278 for acquired claw foot, the diagnostic 
codes for the feet do not have a rating in excess of the 30 
percent rating that has been assigned.  38 C.F.R. § 4.71a.  

Both Diagnostic Codes 5276 and 5278 include as rating 
criteria tenderness of the plantar surfaces of the feet and 
callosities, which are two of the primary manifestations of 
the veteran's foot disability.  Diagnostic Code 5276 provides 
a 50 percent rating for bilateral involvement, and a 30 
percent rating for unilateral involvement, if the disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating (20 percent if unilateral) applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities. 38 C.F.R. § 4.71a.

The evidence shows that the bilateral foot disability is 
manifested by pain with weight bearing, claw toes, and 
intermittent callosities, but accentuated pain with use and 
painful callosities warrant no more than a 30 percent rating 
for bilateral involvement.  In addition, the manifestations 
for the most part have been described as mild.  His condition 
has not been described as pronounced.  Further, the VA 
examiner in June 2003 specifically noted that there was no 
objective evidence of marked pronation, extreme tenderness of 
the plantar surfaces, marked inward displacement or severe 
spasm of the tendo Achillis on manipulation.  VA examiners 
have reported that his pes planus could be improved by 
orthopedic shoes or appliances.  The Board finds, therefore, 
that the criteria for a higher rating based on Diagnostic 
Code 5276 are not met.

Diagnostic Code 5278 for claw foot (pes cavus) provides a 
maximum 50 percent rating for bilateral involvement if the 
disorder is manifested by marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The bilateral 
disorder is rated at 30 percent if manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a.

He does not have a dropped forefoot or contraction of the 
plantar fascia, in that none of the examinations revealed any 
deformities in the forefoot other than the claw toe 
deformities.  The claw toe deformities of the lesser toes are 
not comparable to marked varus deformity, in that the 
examiner described the deformities as mild.  The veteran has 
reported callosities on both feet, but in the absence of the 
remaining criteria for a 50 percent rating, the callosities 
are equivalent to marked tenderness under the metatarsal 
heads (a criterion for the 30 percent rating).  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 30 percent based on the criteria for Diagnostic 
Code 5278 are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the bilateral foot disability is manifested by 
pain and lack of endurance, in that the veteran is limited in 
standing and walking.  Diagnostic Codes 5276 and 5278 are 
not, however, based on limitation of motion, and incorporate 
all of the functional limitations resulting from the 
bilateral foot disability.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  Consideration of the functional limitations does 
not, therefore, result in entitlement to a higher rating.

In summary, the criteria for a rating in excess of 30 percent 
are not met, based on application of the only diagnostic 
codes pertaining to the feet that provide for a rating in 
excess of 30 percent.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to an increased schedular rating for the 
bilateral foot disability.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Service connection has been established for lumbosacral 
strain, for which a 60 percent evaluation is in effect.  In 
addition, service connection is in effect for the bilateral 
foot disability, evaluated as 30 percent disabling.  A 
combined schedular disability evaluation of 70 percent is in 
effect.  On that basis alone, the veteran satisfies the 
schedular threshold for consideration of a TDIU set forth in 
38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
completed high school.  He has been employed primarily as a 
cook.

It is clear that the veteran suffers from much impairment 
from his service connected disabilities.  He has reported 
severe bilateral foot pain, as well as severe low back pain 
with radiculopathy, but the medical reports offer a somewhat 
different picture.  His impairment in bilateral foot function 
has been mostly described as mild.  It should be pointed out 
that the veteran has had numerous VA examinations.  As noted 
above, neurological studies have been negative.  While he 
obviously has significant impairment associated with his 
lumbar spine, it has not been shown that this disability 
would prevent him from securing or following a substantially 
gainful occupation.  As noted, he is currently employed as 
cook.  Moreover, the only medical evidence of record 
regarding his current employability indicates that he may be 
somewhat limited in performing physical labor, but would be 
able to work with a 15 minutes rest every 2 hours.  Further, 
the veteran would be employable in a sedentary position.  
Accordingly, the Board is unable to conclude that entitlement 
to a TDIU has been shown.


ORDER

Service connection for bilateral hammertoes is denied.

Service connection for arthritis of all joints is denied.

An increased rating for bilateral foot disability in excess 
of 30 percent is denied.

A total rating based on individual unemployability due to 
service connected disability is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


